UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q ýQuarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007. or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the transition period from to Commission File Number 0-22987 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3156660 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 875 Mahler Road, Suite 235, Burlingame, CA 94010 (Address of Principal Executive Offices) (Zip Code) (650)259-0239 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo ý The number of outstanding shares of the registrant’s Common Stock, $0.001 par value, was68,329,817 as of November13,2007. URIGEN PHARMACEUTICALS, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 Overview 16 Results of Operations 18 Liquidity and Capital Resources 19 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4: CONTROLS AND PROCEDURES 20 PART II: OTHER INFORMATION 21 Item 1 Legal Proceedings ITEM 1A : RISK FACTORS 21 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 5 OTHER INFORMATION 21 ITEM 6: EXHIBITS 21 SIGNATURES 22 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited ASSETS September 30, 2007 June 30, 2007 Current assets: Cash $ 918,745 $ 101,608 Other current assets 307,265 21,204 Total current assets 1,226,010 122,812 Fixed assets, net 9,201 4,526 Intangible assets, net 255,902 259,509 Other assets - 1,024 Total assets $ 1,491,113 $ 387,871 LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Account payable $ 470,657 $ 693,217 Accrued expenses 763,258 385,341 Series B convertible preferredstock liability 2,100,000 - Series B convertible preferred stock beneficial conversion feature 972,443 - Due to related parties 153,317 226,068 Notes payable - related party 476,000 300,000 Total current liabilities 4,935,675 1,604,626 Stockholders' (deficit): Series B convertible preferred stock, par value $0.00001, 1,000,000 shares authorized and 534,703 shares issued and outstanding atJune 30, 2007 (Liquidation Preference: $1,336,757 at June 30, 2007) - 1,336,757 Common stock, par value $0.001 and$0.00001 at September 30, 2007 and June 30, 2007, respectively,190,000,000 and 20,000,000 shares authorized and 68,289,535 and 19,865,428 shares issued and outstanding at September 30, 2007 and June 30, 2007, respectively 68,290 199 Stock subscribed - 79,073 Additional paid-in capital 4,584,469 2,139,864 Accumulated other comprehensive income 21,312 19,800 Deficit accumulated during the development stage (8,118,633 ) (4,792,448 ) Total stockholders' (deficit) (3,444,562 ) (1,216,755 ) Total liabilities and stockholders' (deficit) $ 1,491,133 $ 387,871 See accompanying notes. 3 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three months ended September 30, 2007 and 2006 and for the period from July 18, 2005 (date of inception) to September 30, 2007 Unaudited Operating expenses: Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Cumulative period from July 18, 2005 (date of inception) to September 30, 2007 Research and development $ 156,081 $ 414,055 $ 1,718,116 General and administrative 1,000,188 218,501 3,814,280 Sales and marketing 52,564 13,805 359,631 Total operating expenses 1,208,833 646,361 5,892,027 Loss from operations (1,208,833 ) (646,361 ) (5,892,027 ) Other income and expense, net: Interest income 9,348 3,812 31,699 Interest expense (2,128,951 ) (64 ) (2,230,350 ) Other income 2,251 - 2,251 Exchange loss - - (30,206 ) Total other income and expense, net (2,117,352 ) 3,748 (2,226,606 ) Net loss $ (3,326,185) $ (642,613 ) $ (8,118,633 ) Basic and diluted net loss per share $ (0.05) $ (0.04 ) Shares used in computing basic and diluted net loss per common share 61,607,794 15,368,471 See accompanying notes. 4 URIGEN PHARMACEUTICALS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the three months ended September 30, 2007 and 2006 and for the period from July 18, 2005 (date of inception) to September 30, 2007 Unaudited Cash flows from operating activities: ThreeMonths Ended September 30, 2007 ThreeMonths Ended September 30, 2006 Cumulative period from July 18, 2005 (date of inception) to September 30, 2007 Net loss $ (3,326,185 ) $ (642,613 ) $ (8,118,633 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of fixed assets 748 748 3,003 Amortization of intangible assets 3,607 3,607 22,735 Stock compensation expensed 10,740 - 10,740 Non-cash expenses: compensation, interest, rent, and other 10,000 37,717 1,292,110 Preferred Series B discount and imputed interest 2,117,500 - 2,117,500 Changes in operating assets and liabilities: Prepaid expenses and other assets (68,431 ) - (85,659 ) Due from stockholders - 10,000 - Accounts payable (222,560 ) 206,659 470,657 Accrued expenses 43,784 79,015 429,125 Amounts due to related parties (72,751 ) (14,175 ) 153,317 Net cash used in operating activities (1,503,548 ) (319,042 ) (3,705,105 ) Cash flows from investing activities: Purchases of fixed assets (926 ) - (7,707 ) Asset-based purchase, net of cash acquired, from Urigen, Inc. - - 470,000 Net cash provided by investing activities (926 ) - 462,293 Cash flows from financing activities: Cash acquired in consumation of reverse merger 220,099 - 220,099 Proceeds from issuance of notes payable related party - - 300,000 Payment of receivables from shareholders - - 45,724 Proceeds from common stock subscribed - - 6,752 Proceeds from issuance of Series B convertible preferred stock, net of issuance costs - - 415,000 Proceeds from issuance of Series A convertible preferred stock, net - - 1,002,135 Proceeds from preferred stock 2,100,000 - 2,100,000 Proceeds from issuance of common stock - 8,271 - Proceeds from exercise of stock options and common stock subscribed - 2,251 8,558 Net cash provided by financing activities 2,320,099 10,522 4,098,268 Effect of exchange rate changes on cash 1,512 2,922 63,289 Net increase (decrease) in cash 817,137 (305,598 ) 918,745 Cash, beginning of period 101,608 567,489 - Cash, end of period $ 918,745 $ 261,891 $ 918,745 See accompanying notes. 5 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Basis of Presentation The accompanying condensed consolidated financial statements are unaudited and have been prepared by Urigen Pharmaceuticals,Inc. (“Urigen,” the “Company,” “we,” “us” or “our”) in accordance with the rules and regulations of the Securities and Exchange Commission for interim financial information and in accordance with the instructions to Form10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in the Company’s annual consolidated financial statements as required by accounting principles generally accepted in the United States have been condensed or omitted. The interim condensed consolidated financial statements, in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair statement of financial position at September30,2007 and the results of operations for the interim periods ended September30,2007 and 2006 and for the cumulative period from July 18, 2005 (date of inception) to September 2007. The results of operations for the three months ended September30, 2007 are not necessarily indicative of the results of operations to be expected for the fiscal year, although Urigen expects to incur a substantial loss for the year ended June30,2008. These interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the fiscal year ended June30,2007, which are contained in Urigen’s Annual Report on Form10-K filed with the Securities and Exchange Commission. The accompanying condensed consolidated financial statements include the accounts of Valentis, Inc. and its wholly-owned subsidiaries, Urigen N.A., Inc. and PolyMASC Pharmaceuticals plc. All significant inter-company balances and transactions have been eliminated. 6 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) The accompanying unaudited consolidated financial statements have been prepared assuming that the Company will continue as a going concern and have been presented on a basis that contemplates the realization of assets and satisfaction of liabilities in the normal course of business. 2. Significant Accounting Policies Liquidity The Company’s financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. Since inception through September 30, 2007, the Company has accumulated net losses of $8,118,633 and negative cash flows from operations of $3,705,105 and has a negative working capital of $3,709,665. Management expects to incur further losses for the foreseeable future. The Company expects to finance future cash needs primarily through proceeds from equity or debt financings, loans, and/or collaborative agreements with corporate partners in order to be able to sustain its operations until the Company can achieve profitability and positive cash flows, if ever. Management plans to seek additional debt and/or equity financing for the Company through private or public offerings, but it cannot assure that such financing will be available on acceptable terms, or at all. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, the reported amounts of expenses during the reporting period, and amounts disclosed in the notes to the financial statements. Actual results could differ from those estimates. 7 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) Foreign Currency The functional currency of theCompany until October 4, 2006 was the Canadian dollar (local currency). Starting on October5, 2006, the functional currency is the U.S. dollar (local currency). The transactions from date of inception through October 4, 2006 in these financial statements and notes to the financial statements of the Companyhave been translated into U.S. dollars using period-end exchange rates for assets and liabilities, and monthly average exchange rates for expenses. Intangible assets and equity are translated at historical exchange rates. Translation gains and losses are deferred and recorded in accumulated other comprehensive income (loss) as a component of stockholders’ (deficit). Transaction gains and losses that arise from exchange rate changes denominated in other than the local currency are included in other expenses in the statement of operations and are not considered material for the period presented. Fair Value of Financial Instruments The carrying amounts of certain of the Company’s financial instruments including cash, due from stockholders, prepaid expenses, notes payable, accounts payable, accrued expenses, and due to related parties approximate fair value due to their short maturities. Cash Concentration At September 30, 2007, the Company had $806,054 in bank balances at a single U.S. financial institution in excess of the Federal Deposit Insurance Corporation coverage limit of $100,000.At September 30, 2006, the Company had $214,338 (in US dollars) in bank balances at a single Canadian financial institution in excess of the Canada Deposit Insurance Corporation coverage limit of 100,000 Canadian dollars. Intangible Assets Intangible assets include the intellectual property and other patented rights acquired. Consideration paid in connection with acquisitions is required to be allocated to the acquired assets, including identifiable intangible assets, and liabilities acquired. Acquired assets and liabilities are recorded based on the Company’s estimate of fair value, which requires significant judgment with respect to future cash flows and discount rates. For intangible assets other than goodwill, the Company is required to estimate the useful life of the asset and recognize its cost as an expense over the useful life. The Company uses the straight-line method to expense long-lived assets (including identifiable intangibles). The intangible assets were recorded based on their estimated fair value and are being amortized using the straight-line method over the estimated useful life of 20 years, which is the life of the intellectual property patents. Impairment of Long-Lived Assets The Company regularly evaluates its business for potential indicators of impairment of intangible assets. The Company’s judgments regarding the existence of impairment indicators are based on market conditions, operational performance of the business and considerations of any events that are likely to cause impairment. Future events could cause the Company to conclude that impairment indicators exist and that intangible assets are impaired. The Company currently operates in one reportable segment, which is also the only reporting unit for the purposes of impairment analysis. The Company evaluates its long-lived assets for indicators of possible impairment by comparison of the carrying amounts to future net undiscounted cash flows expected to be generated by such assets when events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. Should 8 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) an impairment exist, the impairment loss would be measured based on the excess carrying value of the asset over the asset’s fair value or discounted estimates of future cash flows. The Company has not identified any such impairment losses to date. Income Taxes Income taxes are recorded under the balance sheet method, under which deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Research and Development Research and development expenses include clinical trial costs, outside consultants and contractors, and insurance for the Company’s research and development activities. The Company recognizes such costs as expense when they are incurred. Comprehensive Income (Loss) The Company reports comprehensive income (loss) in accordance with the provisions of Statement of Financial Accounting Standards No. 130, Reporting Comprehensive Income, which establishes standards for reporting comprehensive income (loss) and its components in the financial statements. The components of other comprehensive income (loss) consists of net loss and foreign currency translation adjustments. Comprehensive income (loss) and the components of accumulated other comprehensive income (loss) are presented in the accompanying statement of stockholders’ equity (deficit). Three Months Ended September 30,2007 Period from July 18,2005 (date of inception) to September 30,2007 Net loss $ (3,326,185 ) $ (8,118,663 ) Foreign currency translation adjustments, net of tax 1,512 21,312 Comprehensive loss $ (3,324,673 ) $ (8,097,351 ) Stock-Based Compensation The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards No.123 (revised 2004), Share-Based Payment (“SFAS123R”), which requires the measurement of all share-based payments to employees, including grants of stock options, using a fair-value-based method and the recording of such expense in the statement of operations for all share-based payment awards made to employees and directors including employee stock options based on estimated fair values. In addition, as required by Emerging Issues Task Force Consensus No.96-18, Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling Goods or Services, the Company records stock and options granted at fair value of the consideration received or the fair value of the equity investments issued as they vest over a performance period. Recent Accounting Pronouncements In September 2006, the FASB issued FASB Statement No.157, “Fair Value Measurements,” or SFAS157. The standard provides guidance for using fair value to measure assets and liabilities. The 9 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) standard also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The standard applies whenever other standards require or permit assets or liabilities to be measured at fair value. The standard does not expand the use of fair value in any new circumstances. SFAS157 must be adopted prospectively as of the beginning of the year it is initially applied. SFAS157 is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. We are still evaluating the impact of this standard will have on our financial position or results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Liabilities” (“SFAS 159”). SFAS 159 provides entities with the option to report selected financial assets and liabilities at fair value. Business entities adopting SFAS 159 will report unrealized gains and losses in earnings at each subsequent reporting date on items for which fair value option has been elected. SFAS 159 establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 requires additional information that will help investors and other financial statement users to understand the effect of an entity’s choice to use fair value on its earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007, with earlier adoption permitted. The Company is currently assessing the impact that the adoption of SFAS 159 may have on its financial position, results of operations or cash flows. In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes— an interpretation of FASB Statement No.109” (FIN48). FIN48 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return, and also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN48 is effective for fiscal years beginning after December15, 2006.We adopted the provisions of FIN 48 on July 1, 2007.As a result of the implementation of FIN 48, we recognized no material adjustments in the liability for unrecognized income tax benefits.At the adoption date we did not have any unrecognized tax benefits and did not have any interest or penalties accrued. The cumulative effect of this change was not material.Following implementation, the ongoing changes in measurement of uncertain tax provisions will be reflected as a component of income tax expense.Interest and penalties incurred associated with unresolved tax positions will continue to be included in other income (expense). 3. Intangible Assets and Related Agreement Commitments/ Contingencies In January 2006, the Company entered into an asset-based transaction agreement with a related party, Urigen, Inc. Simultaneously, the Company entered into a license agreement with a University for certain patent rights. The agreement with the University was for a license previously licensed to Urigen, Inc. In exchange for this license, the Company issued 818,646 common shares and is required to make annual maintenance payments of $15,000 and milestone payments of up to $625,000, which are based on certain events related to FDA approval. As of September 30, 2007, $25,000 of milestone payments have been incurred. The Company is also required to make royalty payments of 1.5% -3.0 % of net sales of licensed products, with a minimum annual royalty of $35,000. The term of the agreement ends on the earlier of the expiration of the longest-lived item of the patent rights or the tenth anniversary of the first commercial sale. Either party may terminate the license agreement for cause in the event that the other party commits a material breach and fails to cure such breach. In addition, Urigen may terminate the license agreement at any time and for any reason upon a 90-day written notice. 10 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) The Company’s agreement with Urigen, Inc. included an assignment of a patent application and intellectual property rights associated therein, and the transfer of other assets and liabilities of Urigen, Inc., resulting in the recognition of intangible assets, as follows: Cash $ 350,000 Receivable from Urigen, Inc. (collected during the period ended June 30, 2006) 120,000 Expenses paid on behalf of the Company 76,923 Convertible debt (255,000 ) Subscription agreements for preferred shares (480,000 ) Other (560 ) Net intangible assets acquired $ 188,637 In May 2006, the Company entered into a license agreement with Kalium, Inc., for patent rights and technology relating to suppositories for use in the genitourinary or gastrointestinal system and for the development and utilization of this technology to commercialize products. Under the terms of the agreement, the Company issued common stock in the amount of 720,000 shares (with an estimated fair value of $90,000) and shall pay Kalium royalties based on percentages of 2.0-4.5% of net sales of licensed products during the defined term of the agreement. The Company also is required to make milestone payments (based on achievement of certain events related to FDA approval) of up to $457,500. Milestone payments may be made in cash or common stock, at the Company’s discretion. Kalium shall have the right to terminate rights under this license agreement or convert the license to non-exclusive rights if the Company fails to meet certain milestones over the next three years. The summary of intangible assets acquired and related accumulated amortization as of September 30, 2007 is as follows: Patent and intellectual property rights $ 278,637 Less: Accumulated amortization (22,735 ) Intangible assets, net $ 255,902 Purchased intangible assets are carried at cost less accumulated amortization. Amortization is computed over the estimated useful lives of the assets, with a weighted average amortization period of 20years. The Company reported amortization expense on purchased intangible assets of $14,428and $4,700 for thequarters ended September 30, 2007 and 2006, respectively, which is included in research and development expense in the accompanying statements of operations. Future estimated amortization expense is as follows: October 1, 2007 – September 30, 2008 $ 14,428 October 1, 2008 – September 30, 2009 14,428 October 1, 2009 – September 30, 2010 14,428 October 1, 2010 – September 30, 2011 14,428 October 1, 2011 – September 30, 2012 14,428 Thereafter 183,762 $ 255,902 11 URIGEN PHARMACEUTICALS,INC. (a development stage enterprise) 4. Notes Payable – related party On November 17, 2006, the Company entered into an unsecured promissory note with a director of the Company, in the amount of $200,000. Under the terms of the note, the Company is to pay interest at a rate per annum computed on the basis of a 360-day year equal to 12% simple interest.The foregoing amount is due and payable on the earlier of (i) forty-five (45) days after consummation of the Merger (as defined in the Agreement and Plan of Merger, dated as of October 5, 2006, between the Company and Valentis, Inc., or (ii) two (2) calendar years from the note issuance date (in either case, the “Due Date”)). Also, the Company issued 1,000 shares of Series B Preferred Stock, par value $0.00001 per share, in connection with this note agreement. On January 5, 2007, the Company entered into an unsecured promissory note with a related party in the amount of $100,000. Under the terms of the note, the Company is to pay interest at a rate of 12% per annum until paid in full, with interest compounded as additional principal on a monthly basis if said interest is not paid in full by the end of each month. Interest shall be computed on the basis of a 360 day year. All amounts owed by borrower to Lender hereunder are due and payable by Borrower at its option, without notice or demand, on the earlier of (i) ninety (90) days after consummation of the Merger (as defined in the Agreement and Plan of Merger, dated October 5, 2006, by and among Valentis, Inc., Valentis Holdings, Inc. and Urigen N.A. Inc.) or the consummation of any other business combination or similar transaction that results in a change of control (as defined in the note agreement) of the Borrower, (ii) the occurrence of an Event of Default, or (iii) the second anniversary of the date hereof (in each case, the “Due Date”). Also, the Company issued 500 shares of Series B Preferred Stock, par value $0.00001 per share, in connection with this note agreement.If this note is not paid when due, interest shall accrue thereafter at the rate of 18% per annum. On June 25, 2007, the Company, upon approval of its Board of Directors, issued Benjamin F. McGraw, III, Pharm.D., who was the Company’s Chief Executive Officer, President and Treasurer prior to the merger, a promissory note in the amount of $176,000 in lieu of accrued bonus compensation owed to Dr. McGraw. The note bears interest at the rate of 5.0% per annum, may be prepaid by the Company in full or in part at anytime without premium or penalty and is due and payable in full on December 25, 2007. 5. Stockholders’ Equity Reverse Merger On October 5, 2006, the Company entered into an Agreement and Plan of Merger with Valentis, Inc., and Valentis Holdings, Inc., a newly formed wholly-owned subsidiary of Valentis (“Merger Sub”), as subsequently amended. Pursuant to the Merger Agreement, on July 13, 2007, Valentis Holdings was merged with and into the Company with the Company surviving as a wholly-owned subsidiary of Valentis. In connection with the Merger, each stockholder of the Company received, in exchange for each share of the Company’s common stock held by such stockholder immediately prior to the closing of the Merger, 2.2554 shares of Valentis common stock. At the effective time of the Merger, each share of the Company’s SeriesB preferred stock was exchanged for 11.277 shares of Valentis common stock. An aggregate of 51,226,679 shares of Valentis common stock were issued to the Company’s stockholders. Urigen N.A. security holders owned, immediately after the closing of the merger, approximately two-thirds of the combined company on a fully-diluted basis. Further, Urigen N.A. directors constitute a majority of the combined company’s board of directors and all members of the executive management of the combined company are from Urigen N.A. Therefore, Urigen N.A. was deemed to be the acquiring company for accounting purposes and the merger transaction will be accounted for as a reverse merger and a recapitalization. The financial statements of the combined entity after the merger will reflect the historical results of Urigen N.A. prior to the merger and will not include the historical financial results of Valentis prior to the completion of the merger. Stockholders’ equity and earnings per share of the combined entity after the merger will be retroactively restated to reflect the number of shares of common stock received by Urigen N.A. security holders in the merger, after giving effect to the difference between the par values of the capital stock of Urigen N.A. and Valentis, with the offset to additional paid-in capital. 12 The following unaudited combined condensed consolidated financial statements have been prepared to give effect to the merger of Urigen N.A. and Valentis as a reverse acquisition of assets and a recapitalization in accordance with accounting principles generally accepted in the United States. For accounting purposes, Urigen N.A. is considered to be acquiring Valentis in the merger and Valentis does not meet the definition of a business in accordance with Statement of Financial Accounting Standards, SFAS No. 141, Business Combinations (“SFAS No. 141”) , and Emerging Issue Task Force 98-3 (“EITF 98-3”),
